Title: From George Washington to the Society of Free Quakers, c.8 April 1790
From: Washington, George
To: Society of Free Quakers



Gentlemen,
[New York, c.8 April 1790]

I desire to assure you of the sensibility with which I receive your congratulations on my appointment to the highest office and most extended trust which can be confided by a free People—and I thank you with sincerity for the obliging terms in which you express yourselves in my behalf.
Ever happy in being favored with the approbation of my fellow-citizens, the time at which yours is declared does not diminish my sense of the obligation it confers.
Having always considered the conscientious scruples of religious belief as resting entirely with the sects that profess, or the individuals who entertain them, I cannot, consistent with this uniform sentiment, otherwise notice the circumstances referred to in your address, than by adding the tribute of my acknowledgement, to that of our country, for those services which the members of your particular community rendered to the common cause in the course of our revolution—and by assuring you that, as our present government was instituted with an express view to general happiness, it will be my earnest endeavor, in discharging the duties confided to me with faithful impartiality, to realise the hope of common protection which you expect from the measures of that government.
Impressed with gratitude for your supplications to the supreme Being in my favor, I entreat his gracious beneficence in your behalf.

G. Washington

